Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Information Disclosure Statement


1.	The information disclosure statement (IDS) submitted on 07/12/2019 has been considered by Examiner and made of record in the application file.

Claim Rejections - 35 USC § 112

2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 1 recites the limitation "the specified graph" in line 15; the term “specified graph" is not previously presented in the claim. There is insufficient antecedent basis for the limitation in the claim. 
Claims 2-10 depend on claim 1. Therefore the rejection of claims 2-10 are rejected the same as the rejection of claim 1 set forth above.

Claim 11 recites the limitation "the specified graph" in line 17; the term “specified graph" is not previously presented in the claim. There is insufficient antecedent basis for the limitation in the claim. 

Claims 12-15 depend on claim 11. Therefore the rejection of claims 12-15 are rejected the same as the rejection of claim 11 set forth above.

Claim 16 recites the limitation "the specified graph" in line 17; the term “specified graph" is not previously presented in the claim. There is insufficient antecedent basis for the limitation in the claim. 

Claims 17-20 depend on claim 16. Therefore the rejection of claims 17-20 are rejected the same as the rejection of claim 16 set forth above.

Claim Rejections - 35 USC §103


4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1, 7-11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Narayanan et al. (U.S. PAT. 10,026,041, hereinafter “Narayanan”) in view of Visvanathan (U.S. PUB. 2016/0350656).

Consider claim 1, Narayanan teaches a computer implemented method for inspecting and transforming a machine learning model, the computer implemented method comprising: receiving, by one or more processors, a request that includes the machine learning model and a configuration object, wherein the configuration object provides an indication of a selected strategy (col. 3 line 56 through col. 4 line 19); creating, by one or more processors, a partially specified task graph based on the selected strategy, wherein the partially specified task graph includes a first placeholder node for a future expanded task node (col. 4 line 54 through col. 5 line 5).
Narayanan does not explicitly show that performing, by one or more processors, a dynamic expansion and execution phase that includes, repeatedly: if at least one placeholder node is present in the partially specified task graph, using a cognitive engine to evaluate whether to revise the partially specified task graph based at least in part on the selected strategy; and if the cognitive engine adds a complete node to the specified graph, using a processor-based execution engine to perform an action specified by the complete node; wherein the dynamic expansion and execution phase repeats until after the cognitive engine adds a consolidated results node.
In the same field of endeavor, Visvanathan teaches performing, by one or more processors, a dynamic expansion and execution phase that includes, repeatedly: if at least one placeholder node is present in the partially specified task graph, using a cognitive engine to evaluate whether to revise the partially specified task graph based at least in part on the selected strategy (page 9 [0100]); and if the cognitive engine adds a complete node to the specified graph, using a processor-based execution engine to perform an action specified by the complete node (pages 5-6 [0066]); wherein the dynamic expansion and execution phase repeats until after the cognitive engine adds a consolidated results node (page 5 [0063]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to use, performing, by one or more processors, a dynamic expansion and execution phase that includes, repeatedly: if at least one placeholder node is present in the partially specified task graph, using a cognitive engine to evaluate whether to revise the partially specified task graph based at least in part on the selected strategy; and if the cognitive engine adds a complete node to the specified graph, using a processor-based execution engine to perform an action specified by the complete node; wherein the dynamic expansion and execution phase repeats until after the cognitive engine adds a consolidated results node, as taught by Visvanathan, in order for executing the business rules by utilizing cognitive systems in a runtime environment.

Consider claim 7, Visvanathan further teaches wherein the cognitive engine revises the partially specified task graph based on a revised hyperparameter (page 3 [0040]).

Consider claim 8, Narayanan further teaches wherein the cognitive engine evaluates how to revise the partially specified task graph by querying a composition planning module to determine a next step in a composition plan for executing the request (page 3 [0043]).

Consider claim 9, Visvanathan further teaches wherein the cognitive engine revises the partially specified task graph according to a selected strategy for improving a robustness of the machine learning model (page 3 [0046]).

Consider claim 10, Narayanan further teaches wherein the performing of the dynamic and execution phase includes a plurality of iterations of the using of the execution engine to perform respective actions, wherein the respective actions collectively modify the machine learning module and thereby repair model revisions previously made by malicious training data (col. 1 lines 29-57).

Consider claim 11, the previous rejections of claim 1 apply mutatis mutandis to corresponding claim 11.

Consider claim 16, the previous rejections of claim 1 apply mutatis mutandis to corresponding claim 16.

Allowable Subject Matter

6.	Claims 2-6, 12-15 and 17-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner's statement of reasons for allowance:

Claims 2-6, 12-15 and 17-20 allowed over the prior art made of record.

Consider claim 2, the prior arts made of record, alone or in combination, fail to clearly teach or fairly suggest receiving, via a graphical user interface (GUI) generated by one or more processors, user input data indicative of the selected strategy, the selected strategy corresponding to a displayed strategy option; and retrieving, from a computer-readable storage device by one or more processors, an algorithm library associated with the selected strategy, in combination with other limitations, as specified in the independent claim 1, and further limitations of their respective dependent claims 3-4.

Consider claim 5, the prior arts made of record, alone or in combination, fail to clearly teach or fairly suggest wherein the dynamic expansion and execution phase further comprises storing, by one or more processors in a computer- readable memory, historical data representative of a result of an action previously performed by the execution engine as specified by a previous node of the partially specified task graph, in combination with other limitations, as specified in the independent claim 1, and further limitations of their respective dependent claim 6.

Consider claim 12, the prior arts made of record, alone or in combination, fail to clearly teach or fairly suggest program instructions to receive, via a graphical user interface (GUI) generated by one or more processors, user input data indicative of the selected strategy, the selected strategy corresponding to a displayed strategy option; and program instructions to retrieve, from a computer-readable storage device by one or more processors, an algorithm library associated with the selected strategy, in combination with other limitations, as specified in the independent claim 11, and further limitations of their respective dependent claims 13-14.

Consider claim 15, the reason for Allowance of claim 15 is the same as the reason for Allowance of claim 5 set forth above.

Consider claim 17, the prior arts made of record, alone or in combination, fail to clearly teach or fairly suggest program instructions to receive, via a graphical user interface (GUI) generated by one or more processors, user input data indicative of the selected strategy, the selected strategy corresponding to a displayed strategy option; program instructions to retrieve, from a computer-readable storage device by one or more processors, an algorithm library associated with the selected strategy; and program instructions to create, by one or more processors, the configuration object based at least in part on the selected strategy and the algorithm library associated therewith, in combination with other limitations, as specified in the independent claim 16, and further limitations of their respective dependent claim 18.

Consider claim 19, the prior arts made of record, alone or in combination, fail to clearly teach or fairly suggest wherein the dynamic expansion and execution phase further comprises storing, by one or more processors in a computer- readable memory, historical data representative of a result of an action previously performed by the execution engine as specified by a previous node of the partially specified task graph, in combination with other limitations, as specified in the independent claim 16, and further limitations of their respective dependent claim 20.

Thus, prior art of record neither render obvious nor anticipates the combination of claimed elements in light of the specification.

Conclusion


7.	Any response to this action should be mailed to:
Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22313
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan H. Nguyen whose telephone number is (571) 272-8329. The examiner can normally be reached on 8:00Am - 5:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pan Yuwen can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN H NGUYEN/Primary Examiner, Art Unit 2649